Citation Nr: 0715886	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement an initial rating higher than 10 percent for 
a left knee disability.

2.  Entitlement an initial rating higher than 10 percent for 
a left shoulder disability, status post surgery.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for left knee and 
left shoulder disabilities and assigned initial 0 percent 
evaluations for each effective November 19, 2002.  The 
veteran appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  The RO denied an 
additional claim for service connection for residuals of a 
fracture of the right fifth finger, and the veteran appealed 
that claim as well.  He also appealed a claim for a 10 
percent rating for multiple, noncompensable, service-
connected disabilities.  See 38 C.F.R. § 3.324.  But the RO 
granted that claim in March 2004, during the pendency of his 
appeal, leaving only the claims concerning his left knee, 
left shoulder, and right fifth finger for consideration.

The RO scheduled the veteran for a hearing there, before the 
Board, in September 2005, but he failed to appear for his 
travel Board hearing.

In April 2006, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  And a December 2006 AMC decision, on 
remand, granted service connection for the residuals of the 
right fifth (little) finger injury and assigned a 0 percent 
rating retroactively effective from November 19, 2002.  The 
veteran has not since appealed either this initial rating or 
effective date, so that claim has been resolved to his 
satisfaction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the veteran must separately appeal downstream 
issues such as the initial rating and effective date assigned 
for his disability).

Also in that December 2006 decision, the AMC increased 
ratings for the veteran's left knee and left shoulder 
disabilities - from 0 to 10 percent, with the same 
retroactive effective date of November 19, 2002.  He since 
has continued to appeal for even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran is presumed 
to be seeking the highest possible ratings unless he 
expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran suffers from left knee pain with no arthritic 
changes; the range of motion in this knee is from 0 degrees 
of extension to 130-135 degrees of flexion; there is no 
indication of dislocated cartilage; and there are no 
objective clinical indications of subluxation or instability.

2.  The veteran has pain in his left shoulder; his range of 
motion is from 0 to 180 degrees of forward flexion and 
abduction; from 0 to 70 degrees of external rotation; and 
from 0 to 150 degrees of internal rotation; there is no 
evidence of ankylosis, dislocation, malunion, or loose 
movement.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than10 percent for the left knee disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5257, 5258, 
5260, 5261 (2006).

2.  The criteria also are not met for an initial rating 
higher than 10 percent for the left shoulder disability, 
status post surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Or, as the U.S. Court of the Appeals 
for the Federal Circuit has recently held, the notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, he is to provide; what subset of the necessary 
information or evidence, if any, VA will attempt to obtain 
for him; and a general notification that he may submit any 
other evidence he has in his possession that may be relevant 
to the claim.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a January 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  Moreover, 
evidence associated with his claims file includes his service 
medical records (SMRs), VA treatment records through December 
2005, and the reports of his VA compensation examinations 
that comment on the severity of his left shoulder and left 
knee conditions - the dispositive issue.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  The Board is equally 
mindful that, during the pendency of this appeal, on March 3, 
2006, the Court issued another decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

Here, as mentioned, the RO sent the veteran a VCAA letter in 
January 2003 in the context of when he was trying to 
establish his entitlement to service connection for his left 
shoulder and left knee conditions.  So the letter explained 
the type of evidence needed to show his entitlement to this 
underlying benefit, what evidence he needed to submit, and 
what evidence VA would obtain for him.  And the RO later 
granted these claims for service connection in April 2003.  
In Dingess, the Court held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date assigned, the typical service connection 
claim has been more than substantiated - it has been 
proven."  So there are no further § 5103(a) notice 
requirements.  Dingess, supra.

In another precedent case, however, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the issue presented on 
appeal concerned whether VA had committed a procedural error 
when it failed to provide a VCAA notice on all five elements 
of a service connection claim before it awarded service 
connection, an initial disability rating, and an effective 
date in a decision issued after the VCAA's enactment in 
November 2000.  And the Court pointed out that while it 
previously had addressed a similar issue in Dingess, that 
case involved a situation where the grant of service 
connection, and the assignment of the initial disability 
rating and effective date, occurred prior to the enactment of 
the VCAA.  Conversely, for the Dunlap-type situation, that 
is, where the grant of service connection and the assignment 
of the initial disability rating and effective date did not 
occur until after the VCAA's enactment in November 2000, 
§ 5103(a) obligates VA to notify the veteran regarding the 
downstream 
degree-of-disability and effective date elements of his 
service connection claim prior to granting service 
connection.  And if VA did not do this, then the question 
becomes whether it is prejudicial to him.

In a pair of very recent decisions, the Federal Circuit Court 
holds that any errors in a VCAA notice for any of the 
elements of that notice are presumed to be prejudicial, and 
that VA has the burden of rebutting this presumption.  
Sanders v. Nicholson, No. 2006-7001, 2007 U.S. App. LEXIS 
11413 at *21 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 
No. 2006-7092 (Fed. Cir. May 16, 2007).  This holding 
overturns, in part, opinions issued on this subject by the 
Court.

Here, though, keep in mind the Board already remanded this 
case in April 2006 to send the veteran an additional VCAA 
notice letter - including to address the holding in Dingess 
concerning the downstream disability rating and effective 
date elements of his claims.  And on remand, the AMC sent him 
this additional notice in June, September, and December 2006.  
Moreover, his claims were subsequently readjudicated by the 
AMC in the January 2007 SSOC based on any additional evidence 
that had been submitted or otherwise obtained since the 
initial rating decision in question, SOC, and any prior SSOC.  
Thus, his claims have been reconsidered since providing 
content-complying VCAA notice, so he is not prejudiced since 
the timing error in the provision of his VCAA notice has been 
rectified.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).


Factual Background

The veteran's pertinent military medical history is 
significant for both September2001 left shoulder surgery and 
complaints of knee pain while in service.

The veteran's service medical records show he had numerous 
outpatient treatments for left knee pain.  Service medical 
records from November 1998 indicate he was placed on a 
physical profile for complaints of joint line tenderness.  
Records from December 1998 show he sought additional 
treatment for his left knee, complaining of pain that he 
associated with running.  In his first visit that month, 
joint line tenderness to palpation was indicated.  He was 
given a knee immobilizing device and restricted from running 
and drilling.  A report from a second visit included physical 
findings that were essentially negative.  Then a report from 
a contemporaneous orthopedic consultation echoed the same 
physical findings.  The veteran indicated his condition had 
improved significantly.  He was advised to return to training 
and use non-steroidal anti-inflammatory medicines if he 
experienced a recurrence of his symptoms.

The veteran's service medical records also show he had a 
history of left shoulder dislocations and corrective surgery.  
An x-ray report from May 2001 indicated his left shoulder was 
normal.  No osseous, articular or soft tissue abnormality of 
the shoulder was identified and his acromioclavicular (AC) 
joint was intact.  A June 2001 magnetic resonance imaging 
(MRI) report included diagnoses of a bony Bankhart lesion, a 
small Hill-Sachs lesion, an anterior labral tear and a small 
superior labral tear.  Records from July 2001 indicate he had 
left shoulder instability with a Bankhart lesion.  A military 
physician recommended him for surgery, which, as mentioned, 
he underwent in September 2001.  The report of the procedure 
indicated he had an extremely unstable shoulder, with an MRI 
documented Bankhart lesion.  Following the surgery, he 
reported noticeable improvement.  Notes from October 2001 
indicate he was feeling essentially no pain.  
Physical therapy was recommended.

An April 2002 follow-up report on the veteran's left shoulder 
surgery indicated he was doing "extremely well."  He reported 
some itchiness associated with the scarring, but he denied 
dislocations or significant instabilities.  He reported some 
irregular feelings when rolling over in bed, but these were 
characterized as not significant.  He was pleased with the 
results of the surgery.  Physical examination at the time 
included notation of a well-healed incision, sensation in the 
veteran's back and left arm, and 5/5 motor strength in both 
upper extremities.  Range of motion tests found external 
rotation of 40 degrees, forward flexion of 130 degrees, 
abduction to 110 degrees, and internal rotation to the 
veteran's 11th thoracic vertebrae.  He was assessed as doing 
extremely well status post open Bankhart repair.  The 
physician indicated the veteran's left shoulder felt very 
stable.  His prognosis included follow ups, as needed, but no 
further shoulder limitations were indicated.

In a medical assessment associated with the veteran's 
separation from the military, left shoulder instability and a 
Bankart lesion were noted, as was his September 2001 surgery 
and subsequent physical therapy to correct these problems.  
He also reported experiencing achy knee pain, greater in his 
left knee than his right.  However, normal examination 
findings were also noted with respect to his knees.

The veteran's military service ended in November 2002.  His 
post-service medical treatment records include VA 
examinations and outpatient treatment reports.  In March 
2003, he was accorded a VA examination to address several 
orthopedic complaints.  His pertinent military and medical 
history was discussed and x-rays were reviewed.  At the time 
of the examination, he complained of a dull ache in his 
knees, bilaterally, but greater in his left knee than his 
right.  He associated this aching with prolonged standing or 
walking.  He also said he experienced crepitus ("clicks") 
with squatting.  In regards to his left shoulder, he 
complained of pain with overhead use and extremes of external 
rotation.  He stated this pain minimized any overhead use or 
heavy lifting, contributing to his inability to get a job as 
a police officer.  He reported no such limitations in his 
role as a full time student.

On objective physical examination, the veteran's left 
shoulder range of motion was measured as having 170 degrees 
of abduction and forward flexion, 90 degrees of external 
rotation, and 45 degrees of internal rotation.  Repeat 
testing did not change those results.  Also, his internal and 
external rotation measurements were noted to be inconsistent 
with his complaints of pain during activities that require 
external rotation.  In addition, no abnormalities of 
musculature were noted and the small scar on his left deltoid 
(from his left shoulder surgery) was noted to be nontender 
and of no cosmetic consequence.

Physical examination of the knee demonstrated normal range of 
motion and full stability without swelling or tenderness.  
Range of motion was from 0-130 degrees, extension to flexion.  
No other pertinent abnormalities were indicated.

Based on these examination findings, the veteran was 
diagnosed with left knee patellofemoral syndrome and as being 
status-post left shoulder surgery for stabilization of 
recurrent dislocation/ subluxation.



VA outpatient records from May 2005 indicate the veteran 
complained of pain in his left shoulder and other non-service 
connected joints.  He described the pain as constant and 
continuous.  Another note from that month indicates he played 
hockey and experienced pain in his hands associated with that 
activity.  Still other records from May 2005 note he was 
employed as a bouncer.

In October 2006, the veteran was accorded a second VA 
examination.  His claims file was reviewed in its entirety 
and pertinent medical and military history discussed.  He 
complained of daily pain in his non-dominant left shoulder.  
He stated that he was unable to lie on his left side.  He 
stated that he was unable to lift more than ten pounds while 
in abduction.  He reported an occupation as a store security 
manager, and said he was unable to detain suspects.  He 
reported flare-ups with overuse and cold/wet weather.  
Addressing his left knee, he reported pain about once per 
week.  He did not report swelling, locking or grinding, but 
did express that his knee buckled and popped.  He did not use 
a cane, brace or crutch.

On objective physical examination, the veteran was observed 
to walk without a limp.  His left knee did reveal significant 
tendon popping or range of motion testing.  His leg showed 
5/5 motor strength and 2+ deep tendon reflexes.  Range of 
flexion was described as from 0 to 135 degrees.  He had no 
pain and did not have diminution in range with repetitive 
testing.  He also did not show instability, tenderness, 
warmth or crepitus.  He was diagnosed with patellofemoral 
syndrome with no significant impairment of activity and no 
pain on range of motion or flare ups.  He was also found to 
have no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.

As for his left shoulder, physical examination revealed a 12 
x 0.5 centimeter 
well-healed, anterior, vertical surgical scar, which was 
nontender.  Range of motion testing revealed 0 to 180 degrees 
of abduction with pain on the extreme end of his range, 
forward flexion of 0 to 180 degrees, external rotation of 0 
to 70 degrees with pain at the extreme of his range, and 
internal rotation of 0 to 150 degrees with no pain.  His left 
shoulder was described as having no diminution of any of the 
tested ranges with repetitive testing.  The examiner also 
found that the veteran had 5/5 motor strength in all planes 
tested for the left shoulder, as well as the remainder of his 
upper extremity.  He was diagnosed as having decreased range 
of motion with pain and activity limitations, but no pain on 
range of motion or flare ups.  He was also found to have no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

In correspondence received in September 2003, the veteran 
contended that he was unable to stand for long periods of 
time or run/walk great distances.  He also reported taking 
pain medication for his left knee so that he could sleep and 
he complained of chronic aching, exacerbated by cold weather.  
With respect to his left shoulder, he insisted that his scar 
is of cosmetic consequence.  He stated that his VA range of 
motion testing was inaccurate and did not reflect weight 
bearing.  He said he could not lift weight over his head.  He 
attributed differences between his current condition and 
service records with an increase in pain.  He reported 
considerable pain suffered during cold weather, reflexive 
movements, or repetitive motions.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

The veteran contends that his left knee and left shoulder 
disabilities warrant higher ratings because they are more 
severe than currently evaluated.  He says the extent of his 
pain and functional limitation was not sufficiently addressed 
by the testing performed during his VA compensation 
examinations.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
subjective contentions regarding the severity of his 
disabilities cannot constitute competent medical evidence, 
except to the extent his allegations concern symptoms (such 
as pain, etc.) that are capable of lay observation.  38 
C.F.R. § 3.159(a)(1).

As will be explained, the medical evidence of record does not 
support the assignment of ratings higher than 10 percent for 
either disability at issue.

Left Knee Condition

The veteran's left knee disability was initially rated 
noncompensable (0 percent) under Diagnostic Code (DC) 5260 
for limitation of flexion.  In the December 2006 decision, 
however, he received a higher 10 percent rating under DC's 
5099-5024 (A hyphenated Diagnostic Code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.)  It appears this hyphenated Diagnostic Code was 
assigned because his patellofemoral pain syndrome is not 
specifically listed in the diagnostic codes.  See 38 C.F.R. § 
4.20 (2006).  So, when read in conjunction with the 
associated January 2007 SSOC, the 10 percent rating assigned 
was by analogy to tensynovitis.  See 38 C.F.R. § 4.71a, DC 
5024 (2006).  A note in this DC, in turn, indicates that 
ratings are to be assigned based on limitation of motion of 
the affected parts, as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5024 (2006).

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (which, here, is DC 5260 for limitation of flexion 
and DC 5261 for limitation of extension).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

DC 5260 provides that a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, and 
a 30 percent rating is warranted for flexion limited to 15 
degrees.

DC 5261 provides that a noncompensable rating is warranted 
when extension is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees, a 20 
percent rating requires extension limited to 15 degrees, a 
30 percent rating requires extension limited to 20 degrees, a 
40 percent rating is assigned for extension limited to 30 
degrees, and a maximum 50 percent rating is assigned when 
extension is limited to 45 degrees.

According to VA standards, normal range of motion in the knee 
is from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

In VAOGPREC 9-2004 (September 17, 2004), it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
rating may be assigned where the resulting disability is 
slight.  A 20 percent evaluation will be assigned for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a, DC 5257 (2006).

VA's Office of General Counsel has determined a veteran also 
may receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see, too, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a zero percent 
rating.  VAOPGPREC 9-98 (August 14, 1998).  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Id.

Here, though, there is no X-ray confirmation the veteran has 
arthritis in his left knee, so he is not entitled to these 
special considerations - including a separate rating for 
this under DC 5003.  The results of his VA examinations and 
the other relevant records on file also show he does not have 
the necessary instability in this knee to support a separate 
rating under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGPREC 9-98 (August 14, 1998).

As of the most recent October 2006 VA examination, the 
veteran's left knee condition was characterized chiefly by 
complaints of pain.  Physical examination findings from that 
evaluation show he has only 10 degrees less than normal 
flexion (i.e., at worst, 130 degrees versus the normal 140 
degrees) and no loss whatsoever of extension (it was 
completely full, to 0 degrees).  So his range of motion on 
both flexion and extension far exceeds even the requirements 
for the very minimum noncompensable (0 percent) ratings under 
DCs 5260 & 5261, much less the requirements for 10 percent or 
higher ratings.  And this holds true even when considering 
the additional factors discussed in Deluca, which the VA 
examiner found to yield no additional functional impairment.  
So basically, the veteran's complaints of pain and crepitus 
during his range of motion testing provided the grounds for 
increasing his rating to the 10 percent level, even though, 
in the strictest sense, he does not have a 10 percent level 
of restriction in his range of motion according to DCs 5260 
and 5261.  And the fact that he has maintained normal range 
of motion on extension means he cannot receive separate 
ratings for limitation of flexion and extension.  See 
VAOGPREC 9-2004 (September 17, 2004).  Consequently, to 
receive ratings higher than 10 percent, there must be 
evidence of additional disability above and beyond this.  
Unfortunately, there is not.



The Board has also considered whether a higher 20 percent 
rating could be assigned under DC 5258 based upon dislocation 
of semilunar cartilage.  While the October 2006 orthopedic 
examination does show crepitus (the popping/grinding 
sensation), there is no indication of cartilaginous 
dislocation, locking, or joint effusion.  So this DC does not 
apply.

There also is no objective clinical indication of ankylosis, 
particularly since the veteran has no more than very slight 
limitation of motion.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 
also does not apply.

The same is true of DC 5259 (for symptomatic removal of 
semilunar cartilage), 5262 (for impairment of the tibia and 
fibula), and 5263 (for genu recurvatum) because none of this 
has been shown, either.

During the entire pendency of this appeal, indeed since the 
effective date of his award, there is no period when the 
veteran's left knee condition would warrant a rating higher 
than 10 percent.  His service medical records show his 
condition to have mostly resolved before his discharge.  And 
his post-service records, including the report of his March 
2003 VA examination, show a condition that is essentially 
normal, albeit for his complaints of pain.  Such was also the 
case when more recently examined by VA in October 2006.  
Thus, his rating cannot be "staged" under Fenderson.



Finally, the Board observes that an extraschedular evaluation 
could be assigned if the veteran's left knee condition 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1) (2006).  But the evidence does not show he has 
missed a substantial amount of time from work on account of 
this disability, that his employer has had to make any 
concessions for it, or that he has been hospitalized for 
treatment.  All of his treatment, instead, has been on an 
outpatient basis.

Left Shoulder Condition, Postoperative

This disability was initially rated in an April 2003 rating 
decision under DC 5201.  Then, in the December 2006 rating 
decision, the veteran received a higher rating of 10 percent 
under another diagnostic code, 5203, to more fully reflect 
his limited motion with pain.

DC 5201 provides that a 20 percent rating is assigned when 
there is limitation of motion of the major or minor arm at 
shoulder level.  A 30 percent rating requires limitation of 
motion of the major arm midway between the side and shoulder 
level.  But for the minor arm, this warrants only a 20 
percent rating.  A 40 percent rating requires limitation of 
motion of the major arm to 25 degrees from the side.  This 
warrants a 30 percent rating for the minor arm.  38 C.F.R. § 
4.71a, DC 5201 (2006).

Under DC 5202, for other impairment of the humerus, a 20 
percent rating is warranted for impairment of the major/minor 
extremity caused by malunion resulting in moderate deformity, 
or for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes of dislocation at the scapulohumeral 
joint and guarding of movement at the shoulder level. A 30 
percent rating is warranted for impairment of the major 
extremity caused by malunion resulting in marked deformity or 
for recurrent dislocation of the scapulohumeral joint with 
frequent episodes of dislocation and guarding of all arm 
movements.  This warrants a 20 percent rating for the minor 
arm.  A 50 percent rating is assigned where there is fibrous 
union in the major arm, and a 40 percent rating is assigned 
where there is fibrous union in the minor arm.  A 60 percent 
rating is warranted for nonunion or a false flail joint in 
the major arm, and a 50 percent rating is warranted for 
nonunion or a false flail joint in the minor arm.  And for 
loss of the humeral head (a flail shoulder), an 80 percent 
rating is warranted for the major arm and a 70 percent rating 
for the minor arm.  38 C.F.R. § 4.71a, DC 5202 (2006).

Under 38 U.S.C.A. § 4.71a, DC 5203, a 10 percent rating is 
warranted for nonunion of the clavicle or scapula, without 
loose movement or malunion of the clavicle or scapula.  A 20 
percent rating is warranted for dislocation of the clavicle 
or scapula or nonunion of the clavicle or scapula, with loose 
movement.  These ratings are the same for either the major or 
minor arm.

Under DC 5200, favorable ankylosis of the scapulohumeral 
articulation where abduction is to 60 degrees and the veteran 
may reach their mouth and head warrants a 20 percent rating 
for the minor arm and a 30 percent rating for the major arm.  
Ankylosis of the scapulohumeral articulation between 
favorable and unfavorable warrants a 30 percent rating for 
the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis of the scapulohumeral articulation 
where abduction is limited to 25 degrees from the side 
warrants a 40 percent rating for the minor arm and a 50 
percent rating for the major arm.  38 C.F.R. § 4.71a, DC 5200 
(2006).

VA considers full range of motion in the shoulder to be from 
0 to 180 degrees of forward elevation (flexion), from 0 to 
180 degrees of abduction, from 0 to 90 degrees of external 
rotation, and from 0 to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I (2006).

The veteran's left shoulder is part of his non-dominant 
(minor) upper extremity - that is to say, he is right-handed.  
VA examination findings from March 2003 and October 2006 do 
show a loss in his range of motion.  For example, the March 
2003 report indicates he only had 45 degrees of internal 
rotation, compared to a possible 90 degrees.  The results of 
his more recent October 2006 examination confirm these 
findings, showing a loss of 30 degrees of internal rotation 
(i.e., he could rotate his left arm and shoulder to 150 
degrees instead of the normal 180).  In addition, he showed a 
loss of 20 degrees of external rotation, as he could only 
attain 70 degrees out of a possible full range of 90 when 
performing this exercise.  These findings are generally 
consistent with his complaints and do reflect a level of 
impairment in this shoulder commensurate with his existing 10 
percent rating under DC 5203.  But the flexion and abduction 
testing showed he has maintained essentially full range of 
motion (0 to 180 degrees) in these other directions, 
so he clearly has motion above his shoulder level - indeed, 
at least 90 additional degrees of motion beyond this terminal 
point.  Also, there is no loose movement at this joint and no 
indication that his September 2001 surgery was unsuccessful 
in resolving his recurrent AC joint dislocation problem.  
Therefore, a 10 percent rating the highest evaluation 
warranted under DC 5203.  And, again, just as in the case of 
his left knee, this holds true even when considering the 
additional Deluca factors, which the VA examiner considered 
as the limiting factor at the extreme ranges of flexion, 
abduction, and external rotation during the testing - but 
also indicating there was no additional loss on repetitive 
testing.

The current 10 percent rating duly accounts for the veteran's 
complaints of chronic left shoulder pain and limitation of 
functionality in activities above the shoulder level.  In the 
absence of medical evidence documenting ankylosis of the 
scapulohumeral articulation between favorable and unfavorable 
(DC 5200), or of left shoulder motion limited to at least the 
shoulder level (DC 5201), or evidence of humerus impairment 
to include recurrent dislocation at the scapulohumeral joint 
or malunion thereof (DC 5202), there is no basis for 
assigning a rating higher than 10 percent.

The highest evaluation warranted at any time during the 
pendency of this appeal, indeed since the effective date of 
the award, is the 10 percent rating the veteran already has.  
So his rating cannot be "staged" under Fenderson.  This is 
especially true when considering his service medical records 
from April 2002, following recuperation from his left 
shoulder surgery several months earlier in September 2001, 
which indicate he was progressing extremely well.  There is 
no indication of a worsening of his symptoms - that is, 
beyond the 10 percent level, at any time since.

The Board is also aware of the veteran's contentions 
regarding the cosmetic appearance of his left shoulder 
surgical scar.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, contravening 
VA's anti-pyramiding regulation 38 C.F.R. § 4.14.  In 
Esteban, the Court found that the critical element was that 
none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Esteban at 262.

Notwithstanding the holding in Esteban, the facts of this 
case do not warrant consideration of a separate compensable 
rating for the veteran's surgical scar under the provisions 
of 38 C.F.R. § 4.118, DC's 7801-7805 (2006).  The evidence of 
record does not show that his scar exceeds 6 square inches, 
contributes to any limitation of motion he experiences, is 
unstable, attached to underlying tissues, or is painful or 
otherwise symptomatic.  During his October 2006 VA 
examination, his scar was noted to be12 x 0.5 centimeters, 
well healed, and nontender.  So a separate compensable rating 
is not warranted for the scarring from the surgery.

Finally, the Board observes that an extraschedular evaluation 
could be assigned if the veteran's left shoulder disability 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1) (2006).  With the exception of the part of the 
March 2003 VA examination report that reflects his contention 
that he was unable to get a job as a police officer due to 
his condition, or the part of the October 2006 VA examination 
report that indicates he was unable to detain suspects in his 
occupation as store security manager, the evidence does not 
show he has missed a substantial amount of time from his work 
in various capacities (not only as a security manager, but 
also at one time as a bouncer - which, incidentally, was an 
inherently physically demanding job).  There also is no 
indication he has been hospitalized at any time during the 
pendency of his claim for an increased rating, much less on a 
frequent basis.  Instead, his treatment and evaluation has 
been on an outpatient basis - not as an inpatient.

For these reasons and bases, the claims for higher ratings 
for the left knee and left shoulder disabilities must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
the left knee disability is denied.

The claim for an initial rating higher than 10 percent for 
the left shoulder disability also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


